SETH, Circuit Judge.

Opinion on Rehearing

The Equal Employment Opportunity Commission argues for the first time on this rehearing the relationship of the effective date of Title VII of the Civil Rights Act of 1964 to the procedural and jurisdictional events. Title VII became effective on July 2, 1965, which was a date during which the Colorado Civil Rights Commission was attempting to provide some relief or remedy for the ap*57pellant. The record shows that the Commission discussed the complaint with The Pullman Company and advised Love that he could be promoted to the position of conductor, but under the existing Union contracts, his seniority as a conductor would be so low that he probably would be laid off. This was not a satisfactory prospect for appellant. This date, July 30, 1965, was determined by the trial court to be the termination date by the State authorities, and thus appellant’s time for application for relief to the EEOC then began to run.
The EEOC on this rehearing now urges that the pre-July 2,1965, event be disregarded as being ineffective as antedating Title VII. We agree with this position, but it does not materially alter the consideration of the events.
The termination by the Colorado Commission on July 30, 1965, could only have been of proceedings which related to events, conditions, or acts which took place before the effective date of the Act, and insofar as these asserted acts of discrimination they could not have been within the jurisdiction of the EEOC. Crosslin v. Mountain States Telephone & Telegraph Co., 422 F.2d 1028 (9th Cir.); Nishiyama v. North American Rockwell Corp., 49 F.R.D. 288, U.S.D.C., Cent.Dis. Calif.; Griggs v. Duke Power Co., 292 F.Supp. 243 (M.D.N.C.) ; Dobbins v. Local 212, Int’l Bhd. of Elec. Workers, A. F. L.-C. I. O., 292 F.Supp. 413 (S.D.Ohio); Banks v. Local Union 136, Int’l Bhd. of Elec. Workers, 296 F.Supp. 1188 (N.D. Ala.).
Thus the first post effective date that events could have been considered under the record before us were those referred to in the letter of complaint of May 23, 1966, sent by appellant directly to the EEOC. This was the letter the Commission did not file but suspended until the Colorado Commission was advised and a reply received on June 1, 1966. Then according to the arguments and briefs of the EEOC it “ * * * automatically accepted the charge for filing." This determination of the time for filing was made by the Commission without further correspondence from the appellant as apparently later became the procedure, as described in the prior opinion of this court. International Bhd. of Elec. Workers Local Union No. 5 v. United States Equal Employment Opportunity Comm., 398 F.2d 248 (3d Cir.).
The regulations of the Commission did not contemplate or permit such a manipulation of the filing date and it is contrary to uniform practice before Governmental agencies. We are strongly urged to consider regulations adopted at a later date, but this cannot be done, even if the method could be regularized by the adoption of regulations.
It must be pointed out that if complaints of this nature are so received by the EEOC but not “filed” until a reply is received from a State agency'or until sixty days have elapsed, it is entirely possible and even likely that the time for appeal of the person complaining may have elapsed by reason of prior termination by State authorities. Under these circumstances, the EEOC to save the appeal would have to "file” the complaint at a date much earlier than the day on which the situation became known to it. The post-date filings made “automatically” by the EEOC as described on this appeal have little to recommend them over pre-dating the “filings” to a date before the day such act was accomplished.
The EEOC here argues that it need only advise the State agency of the complaint. In its brief it states that section 706(b) “ * * * requires only that a state agency be given notice of the claim and 60 days in which to deal with it before the EEOC may assume jurisdiction over the case * * and elsewhere that the requirements are met if it “ * * informs the state agency of the pendency of a charge * * This without further word or act by the complainant to permit the EEOC to then “automatically” assert jurisdiction after sixty days does *58not comply with the Act as described in the prior opinion.
The action of the trial court in treating appellee's motion as one for summary judgment and the granting of the motion is affirmed for the reasons stated in this opinion on rehearing and as set forth in the prior opinion.
Affirmed.